PER CURIAM.
Defendant petitioned this court for common law writ of certiorari after the Circuit Court of Volusia County affirmed his county court conviction under Section 316.028, Florida Statutes (1975). Were this a direct appeal we would be inclined to reverse on the ground that the state had failed to exclude every reasonable hypothesis except that of defendant’s guilt. See State v. Allen, 335 So.2d 823 (Fla.1976). To do so however would necessarily require us to review the weight of evidence. This we may not do on certiorari review. E. g., Dresner v. City of Tallahassee, 164 So.2d 208 (Fla.1964); Awtrey v. City of St. Petersburg, 193 So.2d 468 (Fla. 2nd DCA 1967); Ellis v. State, 202 So.2d 576 (Fla. 1st DCA 1967). The petition for writ of certio-rari is
DENIED.
RAWLS, Acting C. J., and SMITH and ERVIN, JJ., concur.